                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                           NO. 5:18-CT-3051-FL



    RONALD MCCLARY,                                   )
                                                      )
                              Plaintiff,              )
                                                      )
            v.                                        )                        ORDER
                                                      )
    OFFICER HOLDER and ROBERT                         )
    BURGESS,                                          )
                                                      )
                              Defendants.1            )




        This matter is before the court on defendants’ motion for summary judgment pursuant to

Federal Rule of Civil Procedure 56 (DE 104). Plaintiff responded in opposition and in this posture

the issues raised are ripe for ruling. For the reasons that follow, the court grants the motion.

                                     STATEMENT OF THE CASE

        Plaintiff, a state inmate proceeding pro se, commenced this action by filing complaint on

March 9, 2018, asserting claims for violations of his constitutional rights pursuant to 42 U.S.C.

§ 1983. Following an initial period of frivolity review, plaintiff was allowed to proceed with two

Eighth Amendment claims against defendants officer Holder (“Holder”) and Robert Burgess

(“Burgess”), both of whom were corrections officers at the Maury Correctional Institution during

the relevant time period. Plaintiff alleges defendant Holder used excessive force during an

altercation in plaintiff’s cell. Defendant Burgess allegedly failed to provide plaintiff with a



1
         The court dismissed formerly named defendants officer Joyner, Nurse Fuller, Roderick Watson, and Dennis
Daniels by separate order entered January 10, 2019.



           Case 5:18-ct-03051-FL Document 130 Filed 03/22/21 Page 1 of 13
decontamination shower after he was sprayed with pepper spray and kept plaintiff in restraints for

eight hours without providing an opportunity to use the restroom.

         Following a period of discovery, and in accordance with the court’s case management

order, defendants filed the instant motion for summary judgment on July 16, 2020. In support of

the motion, defendants rely upon a memorandum of law, statement of material facts, and appendix

of exhibits thereto, comprising the following: 1) declarations of defendants; 2) incident report

dated June 11, 2018; and 3) video recording of the cell extraction involving plaintiff. Plaintiff

responded in opposition on August 14, 2020. In support, plaintiff relies upon opposing statement

of facts and appendix of exhibits thereto comprised of plaintiff’s affidavit and pertinent

administrative and medical records.

                                      STATEMENT OF THE FACTS

         Except where otherwise noted, the undisputed facts may be summarized as follows. On

December 21, 2017, plaintiff refused several direct orders to move from his cell on the Gray Unit

of the Maury Correctional Institution (“Maury C.I.”) to a new cell on the Red Unit at that same

facility, which houses inmates in the general population. (Holder Decl. (DE 107-3) ¶¶ 5-6;

Burgess Decl. (DE 107-1) ¶ 4; Pl.’s App. (DE 122-1) at 34).2 Because plaintiff refused to leave

the cell voluntarily, Maury C.I. corrections officers determined a forcible cell extraction was

necessary. (Holder Decl. (DE 107-3) ¶¶ 5-8; Burgess Decl. (DE 107-1) ¶ 4). The extraction

team included team leader Sergeant Brandon Bates (“sergeant Bates”), defendant Holder, and five

additional corrections officers. (Burgess Decl. Ex. B (DE 107-1) Video M2UO1151 at 00:37-


2
         Unless otherwise specified, page numbers specified in citations to the record in this order refer to the page
number of the document designated in the court’s electronic case filing (ECF) system, and not to page numbering, if
any, specified on the face of the underlying document.

                                                          2




           Case 5:18-ct-03051-FL Document 130 Filed 03/22/21 Page 2 of 13
00:42, Video M2UO1152 at 00:10-01:08).3

         The sequence of events immediately preceding the cell extraction were captured on a video

recording. The cell extraction team first positioned themselves outside plaintiff’s cell. (Burgess

Decl. Ex. B (DE 107-1) Video M2UO1152 at 03:12-3:31). Sergeant Bates instructs plaintiff to

“turn around” but immediately thereafter one of the officers thrusts his protective shield towards

the small opening in the door of the cell, and Bates announces that plaintiff “has a weapon.” (Id.

at 03:25-03:34).4 Sergeant Bates then states that plaintiff “has a weapon and tried to assault staff”

and instructs plaintiff to “turn around and submit to handcuffs [by placing his hands through the

door opening].” (Id. at 03:34-03:45). Plaintiff responds, “man shut up, let’s just get it over

with.” (Id. at 03:45-03:48).

         Sergeant Bates then instructs one of the officers to administer pepper spray through the

door opening, and the officer deploys a short burst of pepper spray lasting approximately one

second. (Id. at 03:45-04:01). After giving plaintiff a full three minutes to recover from the

pepper spray and comply with the instructions to submit to handcuffs, the officer holding the shield

demonstrates its electric shock capacity. (Id. at 04:01-07:53). Sergeant Bates then instructs

plaintiff a second time to submit to handcuffs, but plaintiff again refuses to comply. (Id. at 09:05-

09:15). At that point, and on sergeant Bates’s instruction, one of the officers administers a second

burst of pepper spray, for approximately six seconds. (Id. at 09:15-09:26).

         Following the second burst of pepper spray, the extraction team gave plaintiff


3
         The relevant video recordings were filed manually with the clerk of court. (DE 123). The two video files
are labeled “M2UO1151” and “M2UO1152” respectively and these labels are maintained in the citations herein.
4
         Plaintiff asserts in his unverified statement of material facts that he did not have a weapon. (Pl.’s SOMF
(DE 121) at 2). Although the recording shows the officer forcefully thrust his shield towards the cell opening in what
appears to be a response to plaintiff placing either his hand or a weapon outside the opening, the recording does not
clearly show plaintiff holding a weapon. (Burgess Decl. Ex. B (DE 107-1) Video M2UO1152 at 03:25-03:34).
                                                          3




           Case 5:18-ct-03051-FL Document 130 Filed 03/22/21 Page 3 of 13
approximately five minutes to recover and comply with their instructions to submit to handcuffs.

(Id. at 09:26-14:14). Sergeant Bates then instructed plaintiff to submit to handcuffs for a third

time but plaintiff again refused to comply. (Id. at 14:09-14:21). The extraction team entered

plaintiff’s cell at that point, and the video recording did not capture the precise events that occurred

within plaintiff’s cell. (Id. at 14:29-16:49). Plaintiff testifies in his affidavit that defendant

Holder “use[d] excessive force” during the extraction process. (Pl.’s Aff. (DE 122-1) at 47). In a

witness statement completed during the Department of Public Safety (“DPS”) investigation,

plaintiff claimed that defendant Holder “beat” him while he was in full restraints on the floor.

(Pl.’s App. (DE 122-1) at 33).

       The officers escorted plaintiff to a nursing station after removing him from his cell, during

which time plaintiff looks directly at the officers and states “round one.” (Burgess Decl. Ex. B

(DE 107-1) Video M2UO1152 at 16:49-18:21). When plaintiff arrived at the nursing station, his

blood pressure was 183/110, his heart rate was 138, and he appeared in pain. (Pl.’s App. (DE

122-1) at 10-11, 13). Defendant Burgess, a supervising officer, did not ensure that plaintiff

received a decontamination shower as required by DPS policy when pepper spray is administered.

(Pl.’s Aff. (DE 122-1) at 47). Plaintiff also was left in restraints for eight hours and unidentified

officers did not provide plaintiff with restroom breaks, causing him to urinate on himself. (Pl.’s

App. (DE 122-1) at 33). Plaintiff injured his back and shoulder during the incident. (Id. at 15).

                                           DISCUSSION

A.      Standard of Review

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.


                                                   4




          Case 5:18-ct-03051-FL Document 130 Filed 03/22/21 Page 4 of 13
Civ. P. 56(a). The party seeking summary judgment “bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once the moving party has met its burden, the non-moving party must

then “come forward with specific facts showing that there is a genuine issue for trial.” Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (internal quotation

omitted).

       Only disputes between the parties over facts that might affect the outcome of the case

properly preclude entry of summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247-48 (1986) (holding that a factual dispute is “material” only if it might affect the outcome

of the suit and “genuine” only if there is sufficient evidence for a reasonable jury to return a verdict

for the non-moving party). “[A]t the summary judgment stage the [court’s] function is not [itself]

to weigh the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Id. at 249. In determining whether there is a genuine issue for trial,

“evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in

[non-movant’s] favor.” Id. at 255; see United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)

(“On summary judgment the inferences to be drawn from the underlying facts contained in

[affidavits, attached exhibits, and depositions] must be viewed in the light most favorable to the

party opposing the motion.”).

       Nevertheless, “permissible inferences must still be within the range of reasonable

probability, . . . and it is the duty of the court to withdraw the case from the [factfinder] when the

necessary inference is so tenuous that it rests merely upon speculation and conjecture.” Lovelace


                                                   5




            Case 5:18-ct-03051-FL Document 130 Filed 03/22/21 Page 5 of 13
v. Sherwin–Williams Co., 681 F.2d 230, 241 (4th Cir. 1982) (quotations omitted).                Thus,

judgment as a matter of law is warranted where “the verdict in favor of the non-moving party

would necessarily be based on speculation and conjecture.” Myrick v. Prime Ins. Syndicate, Inc.,

395 F.3d 485, 489 (4th Cir. 2005). By contrast, when “the evidence as a whole is susceptible of

more than one reasonable inference, a [triable] issue is created,” and judgment as a matter of law

should be denied. Id. at 489-90.

B.     Analysis

       The court begins with plaintiff’s claim that defendant Holder used excessive force against

him in violation of the Eighth Amendment. The Eighth Amendment prohibits the “unnecessary

and wanton infliction of pain” which constitutes cruel and unusual punishment. Whitley v.

Albers, 475 U.S. 312, 319 (1986). The excessive force inquiry has an objective prong and a

subjective prong. Under the objective prong, the inmate must establish that the forced used was

“nontrivial” or more than “de minimis.” Wilkins v. Gaddy, 559 U.S. 34, 39 (2010) (per curiam);

Hudson v. McMillian, 503 U.S. 1, 10 (1992). Here, defendant Holder does not argue the use of

force was nontrivial, and thus the court proceeds to the subjective component of the claim.

       To satisfy the subjective prong, the inmate must show a prison official acted with a

“sufficiently culpable state of mind.”     Wilson v. Seiter, 501 U.S. 294, 297 (1991).          In an

excessive force case, “the ‘state of mind required is wantonness in the infliction of pain.’” Brooks

v. Johnson, 924 F.3d 104, 112 (4th Cir. 2019) (quoting Iko v. Shreve, 535 F.3d 225, 239 (4th Cir.

2008)). The relevant inquiry for the subjective prong is whether the force was applied “in a good

faith effort to maintain or restore discipline,” or “maliciously” and “for the very purpose of causing

harm.” Whitley, 475 U.S. at 320-21; Brooks, 924 F.3d at 113. The “question is not whether a


                                                  6




          Case 5:18-ct-03051-FL Document 130 Filed 03/22/21 Page 6 of 13
reasonable officer could have used force to maintain discipline, but whether these particular

officers did use force for that reason.” Brooks, 924 F.3d at 113. “Corrections officers act in a

‘good faith effort to maintain or restore discipline’ – that is, with a permissible motive – not only

when they confront immediate risks to physical safety, but also when they attempt to ‘preserve

internal order’ by compelling compliance with prison rules and procedures.”             Id. (quoting

Hudson, 503 U.S. at 6-7); see also Dean v. Jones, 984 F.3d 295, 302 (4th Cir. 2021). “But

corrections officers cross the line into an impermissible motive – using force ‘maliciously’ and for

the ‘very purpose of causing harm,’ – when they inflict pain not to induce compliance, but to

punish an inmate for intransigence or to retaliate for insubordination.” Brooks, 924 F.3d at 113

(quoting Whitley, 475 U.S. at 320-21); see also Williams v. Benjamin, 77 F.3d 756, 765 (4th Cir.

1996).

         At the summary judgment stage, “the inquiry under the subjective component boils down

to whether a reasonable jury could determine that an officer acted with malice, applying force

punitively and ‘for the very purpose of causing harm.’” Dean, 984 F.3d at 302 (quoting Whitley,

475 U.S. at 320-21).       The officers’ subjective motive may be proved through direct or

circumstantial evidence.     Id. at 308-09; Brooks, 924 F.3d at 114-16.             With respect to

circumstantial evidence, the court considers four factors “from which . . . inferences may be drawn

as to the officers’ motives.” Brooks, 924 F.3d at 116. These factors are: “(1) ‘the need for the

application of force’; (2) ‘the relationship between the need and the amount of force that was used’;

(3) the extent of any reasonably perceived threat that the application of force was intended to quell;

and (4) ‘any efforts made to temper the severity of a forceful response.’” Dean, 984 F.3d at 302

(quoting Whitley, 475 U.S. at 321).


                                                  7




           Case 5:18-ct-03051-FL Document 130 Filed 03/22/21 Page 7 of 13
         Here, plaintiff’s claim against defendant Holder is premised on allegations that Holder used

excessive force during the extraction procedure. (Am. Compl. (DE 76) at 1; Aug. 6, 2019, order

(DE 82) at 2-3). As noted above, the video recording does not show the altercation that occurred

inside plaintiff’s cell prior to the extraction. Plaintiff’s testifies by affidavit 5 that defendant

Holder “use[d] excessive force” during the extraction process. (Pl’s Aff. (DE 122-1) at 47).

Plaintiff also relies upon his own witness statement from the DPS investigation, in which he

claimed defendant Holder “beat” him while he was in full restraints on the floor. (Pl.’s App. (DE

122-1) at 33).6

         Turning to the subjective component of plaintiff’s Eighth Amendment claim, the only

direct evidence that defendant Holder used force maliciously or for the very purpose of causing

harm is plaintiff’s conclusory assertion that defendant Holder “beat” plaintiff while he on the floor

in full restraints. (Id.). While it is true that “the use of force on an inmate who is ‘restrained and

compliant and posing no physical threat’ raises the specter of . . . an impermissible motive,” see

Dean, 984 F.3d at 302 (quoting Thompson v. Virginia, 878 F.3d 89, 102 (4th Cir. 2017)), plaintiff

must come forward with “specific” evidence supporting this assertion to defeat defendant Holder’s

motion for summary judgment. See Sedar v. Reston Town Ctr. Prop., LLC, __ F.3d __, 2021 WL

667088, at *3 (4th Cir. 2021) (“[T]he nonmoving party, to survive the motion for summary

judgment, must demonstrate specific, material facts that give rise to a genuine issue.” (citing



5
         As the court previously has explained to plaintiff, he cannot rely on unverified allegations in his statement of
material facts or responsive briefing to create a triable issue of fact. See Fed. R. Civ. P. 56(c); Celotex, 477 U.S. at
324; (See Roseboro Notice (DE 109)). Accordingly, the court does not consider plaintiff’s unverified allegations in
resolving defendants’ motion for summary judgment.
6
        Notably, defendant Holder was not responsible for deploying pepper spray into plaintiff’s cell. (Burgess
Decl. Ex. B (DE 107-1) Video M2UO1152 at 00:08-1:02, 03:45-04:01, 09:15-09:26 (establishing a different officer
deployed the pepper spray on sergeant Bates’s orders)). And plaintiff does not attempt to argue otherwise.
                                                           8




           Case 5:18-ct-03051-FL Document 130 Filed 03/22/21 Page 8 of 13
Celotex, 477 U.S. at 323)); Wai Man Tom v. Hospitality Ventures, 980 F.3d 1027, 1037 (4th Cir.

2020) (explaining “conclusory allegations . . ., without more, are insufficient to preclude granting

the summary judgment motion”).

        Plaintiff’s assertions that he was “beaten” while fully restrained and that defendant Holder

“used excessive force” are far too conclusory to create a genuine issue of fact. (See Pl.’s Aff. (DE

122-1) at 47; Pl.’s App. (DE 122-1) at 33). Plaintiff’s assertions, for example, do not describe the

sequence of events that precipitated the use of force or his placement in restraints (which was not

captured on the recording), nor does plaintiff suggest that he was compliant after he was placed in

restraints. Plaintiff also does not meaningfully respond to defendant Holder and the remaining

witnesses’ explanation that plaintiff possessed a homemade knife during the altercation and

attacked the officers when they entered his cell. (See Incident Report (DE 107-2) at 1-4; Holder

Decl. (DE 107-3) ¶¶ 13-18).7 As a result, plaintiff fails to offer specific evidence establishing he

was “restrained and compliant and posing no physical threat” at the time of the use of force. See

Dean, 984 F.3d at 302, 305 (emphasis added). The court also cannot draw such inferences in

plaintiff’s favor based on the conclusory assertions in his affidavit and witness statement. See

Dash v. Mayweather, 731 F.3d 303, 311 (4th Cir. 2013) (“Although the court must draw all

justifiable inferences in favor of the nonmoving party, the nonmoving party must rely on more

than conclusory allegations, mere speculation, the building of one inference upon another, or the

mere existence of a scintilla of evidence [to withstand a motion for summary judgment].”).

          Plaintiff also does not identify any statements by the officers, before or after the



7
         As noted above, although plaintiff disputes that he possessed this weapon in his responsive statement of
material facts, he points to no record evidence or sworn testimony supporting these assertions. (See DE 121 at 2-3).

                                                         9




           Case 5:18-ct-03051-FL Document 130 Filed 03/22/21 Page 9 of 13
extraction, suggesting an impermissible retaliatory or malicious motive. See Dean, 984 F.3d at

307-08 (holding plaintiff’s evidence – in the form of a “sworn and detailed attestation” – asserting

defendants stated during the altercation that plaintiff “done [expletive] up” along with other

circumstantial evidence created triable issue of fact with respect to subjective component of

plaintiff’s excessive force claim); Brooks, 924 F.3d at 115 (explaining reasonable jury could take

into account defendants’ statements complaining about plaintiff’s disrespectful attitude and threats

to sue the officers when deciding whether the officers acted “maliciously and in retaliation for [the

plaintiff’s] insubordination and threats to sue”). And, importantly, the video recording (which

has sound) contains no such direct evidence of malicious motive. (See generally Burgess Decl.

Ex. B (DE 107-1) Video M2UO1152).                      Plaintiff therefore has not offered sufficient direct

evidence that defendant Holder acted with malice during the altercation in plaintiff’s cell.

         Nor can the court infer an impermissible motive under the Whitley factors.8 Indeed, the

court cannot conduct a meaningful review of the Whitley factors where the only evidence plaintiff

offers is the conclusory assertion that defendant Holder “beat” plaintiff while fully restrained.

(See Pl.’s App. (DE 122-1) at 33). Because plaintiff fails to offer a sworn and detailed account



8
          To the extent plaintiff asserts that the extraction itself constituted excessive force, plaintiff fails to offer
competent evidence contesting the defendants’ version of the extraction. And on defendants’ account, they are
entitled to summary judgment under the Whitley factors. The need for application of force and the extent of any
reasonably perceived threat was clear in these circumstances: plaintiff possessed a weapon and he refused to comply
with the officers’ instructions to submit to handcuffs on multiple occasions. (Burgess Decl. Ex. B (DE 107-1) Video
M2UO1152 at 03:25-03:45; Holder Aff. (DE 107-3) ¶¶ 13-18; Incident Report (DE 107-2) at 1-4). The officers made
numerous efforts to temper the severity of the force used, by giving verbal instructions to submit to restraints and
deploying pepper spray, but plaintiff repeatedly refused to comply. (Burgess Decl. Ex. B (DE 107-1) Video
M2UO1152; Holder Aff. (DE 107-3) ¶¶ 13-18; Incident Report (DE 107-2) at 1-4). And where plaintiff threatened
the officers with a homemade knife and refused numerous direct orders to submit to restraints, the extraction itself
appears to be a proportionate response given the threat plaintiff posed here. (See Incident Report (DE 107-2) at 1-4).
On this record, no reasonable jury could conclude defendants acted maliciously and for the very purpose of causing
harm in extracting plaintiff from the cell. See Dean, 984 F.3d at 302; Brooks, 924 F.3d at 117 (“[A] manifest and
immediate need for the protective use of force gives rise to a powerful logical inference that officers in fact used force
for just that reason.”).
                                                           10




           Case 5:18-ct-03051-FL Document 130 Filed 03/22/21 Page 10 of 13
of the incident, the court cannot determine whether defendant Holder reasonably perceived a threat

from plaintiff (even in restraints), the relationship between the need and the amount of force used,

or whether any efforts were made to temper the severity of the response. See Whitley, 475 U.S.

at 321. This case, therefore, is distinguishable from both Dean and Brooks where plaintiff has

failed to put forward sufficient evidence to create a triable issue of fact with respect to the Whitley

factors. See Dean, 984 F.3d at 307 (noting plaintiff produced a “sworn and detailed attestation”

contesting the officers’ account of the incident); Brooks, 924 F.3d at 114-16 (describing record

evidence supporting the plaintiff’s version of the altercation). Accordingly, on this record, there

is insufficient evidence from which “a reasonable jury could determine that [defendant Holder]

acted with malice, applying force punitively and for the very purpose of causing harm.” Dean,

984 F.3d at 302 (internal quotation omitted); see also Wai Man Tom, 980 F.3d at 1042.

       The court now turns to the claims against defendant Burgess, the supervising officer.

Plaintiff’s amended complaint alleges defendant Burgess failed to instruct the officers to give

plaintiff a decontamination shower after twice deploying pepper spray, and to give him a restroom

break while he was in full restraints for eight hours. (DE 56 ¶ V). Defendants argue that the

record contains no evidence that defendant Burgess was personally involved in the failure to

provide a decontamination shower, or the placement in restraints. (Defs’ Mem. (DE 105) at 7-8).

In response, plaintiff offers no competent evidence supporting the assertion that defendant Burgess

was responsible for the alleged failure to give a restroom break. (See Pl.’s App. (DE 122-1); Pl.’s

SOMF (DE 121)). Accordingly, defendant Burgess is entitled to summary judgment with respect

to this claim. See Matsushita, 475 U.S. at 586-87.

       Plaintiff testified in his affidavit that defendant Burgess was responsible for failing to


                                                  11




         Case 5:18-ct-03051-FL Document 130 Filed 03/22/21 Page 11 of 13
provide a decontamination shower, and the court therefore adopts plaintiff’s account for purposes

of ruling on the instant motion. (Pl’s Aff. (DE 122-1) at 47). The decontamination shower claim

effectively challenges plaintiff’s conditions of confinement. To establish an Eighth Amendment

claim challenging his conditions of confinement, plaintiff must “show both (1) a serious

deprivation of a basic human need; and (2) deliberate indifference to prison conditions on the part

of prison officials.” Strickler v. Waters, 989 F.2d 1375, 1379 (4th Cir. 1993) (quotation omitted).

As to the first objective prong, “a prisoner must [demonstrate] ‘a serious or significant physical or

emotional injury resulting from the challenged conditions,’ or demonstrate a substantial risk of

such serious harm resulting from the prisoner’s exposure to the challenged conditions.” De’Lonta

v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003) (quoting Strickler, 989 F.2d at 1381). The

subjective prong of a conditions of confinement claim “is satisfied by a showing of deliberate

indifference by prison officials” which requires that a prison official “actually know of and

disregard an objectively serious condition, medical need, or risk of harm.” Id. (citing Farmer v.

Brennan, 511 U.S. 825, 837 (1994); Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995)).

          Here, plaintiff offers no evidence establishing that he suffered a serious physical or

emotional injury (or was at substantial risk of such injury) based on the failure to provide a

decontamination shower. 9          And “[t]his is not the kind of extraordinary case of a palpable

deprivation of the minimal requirements of civilized existence in which an inference of serious

injury might be reasonable.” See Strickler, 989 F.2d at 1381-82 (requiring plaintiff to provide

specific facts demonstrating injury or substantial risk thereof in conditions of confinement case to



9
         Although plaintiff’s appendix includes numerous medical records, this evidence does not establish plaintiff’s
medical conditions were related to defendant Burgess’s alleged failure to provide a decontamination shower. (See
Pl.’s App. (DE 122-1) at 10-21).
                                                         12




          Case 5:18-ct-03051-FL Document 130 Filed 03/22/21 Page 12 of 13
survive motion for summary judgment). Furthermore, for the reasons discussed in detail above,

plaintiff’s conclusory assertion that defendant Burgess failed to ensure he was provided a

decontamination shower is insufficient to establish a triable issue of fact with respect to whether

defendant Burgess knew of and disregarded a substantial risk of harm to plaintiff. See Wai Man

Tom, 980 F.3d at 1042; Dash, 731 F.3d at 311. Defendant Burgess therefore is entitled to

summary judgment on plaintiff’s claims.

                                        CONCLUSION

       Based on the foregoing, defendants’ motion for summary judgment (DE 104) is

GRANTED.       The clerk is DIRECTED to close this case.

       SO ORDERED, this the 22nd day of March, 2021.


                                             _____________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge




                                                13




         Case 5:18-ct-03051-FL Document 130 Filed 03/22/21 Page 13 of 13
